DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 08/05/2022 is acknowledged.
Claims 10-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101842128.
KR 101842128 teaches an apparatus as claimed.
The apparatus comprises:
An upper flow path part (432, 434);
A main hole (readable on the hole connecting parts 450 and 432 and the hole connecting part 460 and 434);
A lower flow path part (412);
Discharge holes (414);
A first body (430);
 A second body (410).
See at least Figure 3 and the related description.
KR 101842128 also teaches the lower flow path part as a plurality of lower flow paths (412b, 412c) each of which is communicating with the plurality of the discharge holes (best shown on Figure 4). The plurality of the lower flow paths is also readable on the plurality of flow paths 412a shown on Figure 5 each of which is communicating with the plurality of the discharge holes arranged in a row. 
KR 101842128 also teaches that the upper flow path part comprises a first upper flow part 432 and a second upper flow part 434 communicating with different sides of of the lower flow path part. The referenced paths 432 and 434 are disclosed as non-communicating with each other on the same plane (at least Figure 3).
5.	Claim(s) 1, 2, 4-5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2016-0008720.
KR 10-2016-0008720 teaches an apparatus as claimed.
The apparatus comprises:
An upper flow path part (432, 434);
A main hole (readable on the hole connecting parts 450 and 432 and the hole connecting part 460 and 434);
A lower flow path part (412);
Discharge holes (414);
A first body (430);
 A second body (410).
See at least Figures 3 and 5-8 the related description.
KR 10-2016-0008720also teaches the lower flow path part as a plurality of lower flow paths (412b, 412c) each of which is communicating with the plurality of the discharge holes (best shown on Figure 4). 
KR 10-2016-0008720 also teaches that the upper flow path part comprises a first upper flow part 432 and a second upper flow part 434 communicating with different sides of the lower flow path part. The referenced paths 432 and 434 are disclosed as non-communicating with each other on the same plane (at least Figure 3).


5.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Donnell (US 7,363,727).
O’Donnell teaches an apparatus as claimed.
The apparatus comprises:
A first body (454) and a second body (456).
An upper flow path part (432, 434);
A main hole (shown in the first body (upper part) at least on Figures 5B and 6E);
A lower flow path part (502, 504, 506);
Discharge holes (302, 304, 306);
See at least Figures 5A-B and 6A-E the related description.
O’Donnell also teaches a branch section of the upper flow path part, which communicates with an open upper portion of the lower flow path part  (at least Figures 5B and 6D). The end of the branched section is blocked by the first body (at least Figure 5B).
O’Donnell also teaches the lower flow path part provided as a plurality of low flow path that a formed separately and spaced apart from each other (at least Figures 5B, 6D).
O’Donnell also teaches the lower flow path part as a plurality of lower flow paths (502, 504, 506) each of which is communicating with the plurality of the discharge holes arranged in a row (at least Figure 5A). 
O’Donnell also teaches that the upper flow path part comprises a first upper flow part 432 and a second upper flow part 434 communicating with different sides of the lower flow path part. The referenced paths 432 and 434 are disclosed as non-communicating with each other on the same plane (at least Figure 5B, 6D).
The flow paths recited by claims 8 and 9 are shown at least on Figures 6 E, D, see also Figures 10-13 that show the same distance for the fluids through branched parts. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to the nozzles for cleaning substrates.
The referenced documents can be used to reject at least some of the pending claims. No such rejections are present in the instant Office action to simplify the issues.
The applicants, however, are cordially encouraged to evaluate the teachings of the referenced documents and to differentiate the nozzle of the invention from what is known from the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711